Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “or more” lines of claim 16; the “more lines connected to the one or more tonneau sections” of claim 16; the clamp which “extends around” the adjuster of claim 21; the drive roller shaft of claim 31; and the bias member connected to the drive roller shaft of claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both outer track and body of drive gear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the drain plugs “91” as described at [00142] are said to be a part of the “rail cap 80” but are shown as extending from the rail end cap 86.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
At [0095], it is unclear how the one or more adjuster shafts “may extend around the bias member”. 
At [00129], it is unclear how the tonneau sections (4) move along the roller track 82 “in the roller cap 80”. It does not appear from the drawing figures that the sections (4) are within or “in” the roller cap 80 which extends downward from the track 82 from a lower surface thereon. Further explanation is requested. 
At [00135], it is unclear how the “clamp 44 extends around” the adjuster 46 and is connected thereto. 
At [00141], the roller cap “80” is described where previously at [00139], the same numeral was used to describe “rail cap 80” was used instead which is confusing. Consistency should be maintained throughout the specification.
At [00142], the description includes “rail cap 80” but in [00141] this feature was described as “roller cap 80” which is confusing. Consistency should be maintained throughout the specification. More confusing is that “drain plugs 91” are said to be included with “rail cap 80” but when looking to FIG.15 it is apparent that these features extend from “end cap 86” and not feature “80”. Further, it is unclear why the end cap 86 would include both “drain hole 94” as described at [00141] and seen in FIG.14 as well as “drain plugs 91” as described at [00142] and seen in FIG.15. It is unclear why both are needed and it seems they would work in opposition to one another. Further explanation is requested. 
At [00152], the drive gear is said to include a “body 28” but reference numeral “28” was previously used to describe the outer track.  Also at [00152], the drive gear which was previously “36” (in [00151]) is not referred to as “38” which is inconsistent. Perhaps in [00152] the “drive gear 38 includes a body 28” should be “drive gear 36 includes a body 38” instead and all other instances of “drive gear 38” should be changed to “drive gear 36” for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “or more” with regard to the lines which is unclear since only one is described in the specification with relation to the drawings. It is unclear how the invention would function with the additional components. Further explanation is requested. 
Claim 16 further recites the one “or more lines” connected to the one or more tonneau sections which is unclear since it is apparent from the specification and drawing figures that the line is only connected to one tonneau section and not “more” sections. It is unclear how one line (as recited) can be connected to “more” (a plurality of) tonneau sections. Further explanation is requested.
Claim 18 recites the limitation "an adjuster shaft” in line 2. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 16 has already recited “an adjuster shaft” at line 4. 
Claim 21 recites a clamp “extends around” the adjuster which is unclear as to how this would be accomplished. In the drawing figures it is apparent that the clamp is adjacent the adjuster and not around it as recited (see for example FIG.10A). 
Claim 27 recites the limitation "an adjuster shaft” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 16 has already recited “an adjuster shaft” at line 4. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-17, 21-26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11180009. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 are generic to all that is recited within US Pat. No. 11180009, fully encompasses the subject matter, and therefore anticipates the claims. Since claims 16-17, 21-26, and 28 are anticipated by the patent, they are not patentably distinct from the claims of US 11180009. Thus, the invention of the claims of the patent is in effect a "species" of the "generic" invention. 
It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 16-17, 21-26, and 28 are fully anticipated, fully encompassed, by the claims of US 11180009, the claims are not patentably distinct, regardless of any additional subject matter present. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19, 21-22, and 26-27, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al., in view of TW 277810 and further in view of FR 2805305. 
For claim 16, Marvin et al. disclose a tonneau system with tonneau sections and a retraction system having an adjuster shaft, bias member, and drive roller in communication with the shaft but fails to provide for an adjuster to adjust torque. 
TW 277810 (TW 810) teaches a roller door system comprising: a. one or more sections (9); and b. a retraction system including: an adjuster shaft (1); a bias member (3); a drive roller (2) in communication with the adjuster shaft; and an adjuster (6) to adjust torque provided by the bias member; wherein the bias member is connected to the adjuster shaft, the drive roller, or both.	
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the tonneau system of Marvin et al. with the adjustable retraction system having adjuster as taught by TW 810 in order to allow adjustment of torque of the bias member. 
Marvin et al., as modified, fails to disclose a line connected to one tonneau section and/or to the drive roller, a feature taught by FR 2805305 as seen with cable (15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Marvin et al., as modified, with a line (cable) as taught by FR 305 in order to aid in movement of the tonneau cover sections between retracted and extended positions. 
For claim 17, the retraction system comprises a clamp (5) that when loosened allows the adjuster to move relative to the clamp. 
For claim 18, the bias member (3) is connected to the adjuster shaft of the adjuster at a first location. 
For claim 19, the bias member is helically wrapped around at least a portion of the adjuster shaft.  
For claim 21, a clamp (5) extends adjacent the adjuster. 
For claim 22, a fastener is located on one side of the clamp.  
For claim 26, movement of the adjuster tightens or loosens the bias member so that a force generated on the drive roller by the bias member is increased or decreased.  
For claim 31, the bias member is connected to a drive roller shaft at a second location.

Claim 23, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al., as modified above. 
For claim 823, Marvin et al., as modified, lack a fastener located on both sides of the clamp to prevent movement of the adjuster relative to the clamp but it would have been obvious to one with ordinary skill in the art before the effective filing date to provide a second fastener for the clamp on an opposite side thereof for it is a mere duplication of part and since it has been held that mere duplication of an essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 (iv) (B).

Allowable Subject Matter
Claims 24-25 and 27-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action; to overcome the double patenting rejection set forth above (for claims 24-25) set forth in this Office action; and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art show other adjuster mechanisms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616